Citation Nr: 0209300	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  97-31 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Whether the RO's July 1997 reduction of a 100 percent rating 
assigned for the veteran's service-connected thrombotic 
thrombocytopenia purpura (TTP) was proper.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had active service from May 1989 to October 1994.  

In an April 1997 rating decision, the RO proposed to reduce 
the 100 percent rating assigned for the service-connected 
TTP.  

In a July 1997 rating decision, the RO formally reduced the 
rating for the service-connected TTP to a noncompensable 
rating, effective on September 30, 1997.  

This case was next remanded by an August 1999 Board decision 
for additional development of the record.  

The Board notes that the veteran has essentially made 
informal claims for additional benefits based on her service-
connected disabilities.  These matters are referred to the RO 
for the appropriate action.  



FINDINGS OF FACT

1.  The veteran's TTP is not shown to have been productive of 
impairment that resulted in a stable platelet count less than 
100,000 since 1996.  

2.  The veteran's service-connected TTP disability was 
awarded a 100 percent rating from March 1996 to September 30, 
1997, and has been evaluated at no percent disabling on 
October 1, 1997.  

3.  The veteran sought and obtained employment as a 
telemarketer during her remission, and the medical evidence 
shows that her service-connected TTP disability does not 
preclude her from leading a normal life in-between attacks.   

4.  The service-connected TTP is shown to have undergone 
material improvement since 1996.  



CONCLUSION OF LAW

The reduction of the rating for the service-connected TTP 
disability from 100 percent to no percent, effective on 
October 1, 1997, was proper.  38 U.S.C.A. 38 U.S.C.A. §§ 
1101, 1155, 5100, 5102, 5103, 5103A, 5104, 5107, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.105, 3.500, 3.501, 3.344 
(c), 3.343(a), 4.1, 4.7, 4.10, 4.117 including Diagnostic 
Code 7705 (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VCAA

Among other things, the VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to notify and assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West , 12 Vet. App. 477 (1999),withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations were 
effective November 9, 2000.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  

The record shows that the veteran was notified of the RO's 
decisions.  The RO's decision, Statement of the Case, 
Supplemental Statements of the Case and letters, as well as 
the Board's remand, informed the veteran of the substantive 
information and evidence needed to substantiate her claims.  

The veteran also indicated, at her personal hearing, that no 
additional records existed.  Thus, VA has met its duty to 
inform the veteran of the substantive evidence and 
information needed to substantiate her claims.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO obtained the evidence requested in remand 
action in August 1999.  

The veteran was afforded additional VA examinations and 
associated VA medical studies.  The veteran has not 
referenced any unobtained or obtainable evidence that might 
aid her claim.  

Although VA has a duty to assist the veteran in the 
development of her claims, that duty is not "a one-way 
street."  If a claimant wishes help, she cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. at 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  

For the reasons previously set forth, the directives of VCAA 
have been complied with regarding VA's substantive duties to 
notify and to assist the veteran, as described hereinabove. 

Hence, another remand for the RO to address the VCAA, in the 
first instance, would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided.)  


II.  July 1997 reduction of TTP rating

The veteran contends, in essence, that her service-connected 
TTP should rated as 100 percent disabling.  

Specifically, she argues that the TTP is a life-threatening 
illness that has caused two flares, one in 1994 and another 
in 1996, and that the Navy initially evaluated her as 70 
percent disabled upon her release from active duty.  

The Board notes in this regard that the veteran carries other 
diagnoses for other service-connected disabilities; however, 
the appeal in the instant case concerns only the propriety of 
the RO's reduction action, pertaining solely to her service-
connected TTP disability, in the July 1997 rating decision.  

The veteran has been granted service connection for TTP, 
which was found to be noncompensably disabling by the RO 
under 38 C.F.R. § 4.117, Diagnostic Code 7705 (idiopathic or 
immune primary thrombocytopenia).  

Under Diagnostic Code 7705, a noncompensable evaluation is 
assigned where there is a stable platelet count of 100,000 or 
more with no bleeding.  A 30 percent evaluation is assigned 
where there is a stable platelet count of between 70,000 and 
100,000 with no bleeding, and a 70 percent evaluation is 
assigned where there is a stable platelet count of between 
20,000 and 70,000, not requiring treatment, and with no 
bleeding.  38 C.F.R. § 4.117.  

A careful review of the record show that, in a December 1994 
rating decision, the veteran was granted service connection 
for TTP and assigned a 10 percent rating, effective in 
November 1994.  

In an October 1995 rating decision, the RO assigned an 
increased rating of 30 percent, effective in November 1994.  
This rating was assigned under the older version of 
Diagnostic Code.  

In January 1997, after receiving evidence that the veteran 
had been hospitalized for her service-connected TTP, the RO 
assigned an increased rating of 100 percent, effective in 
March 1996.  The RO noted that a VA examination was being 
scheduled to assess the ongoing level of disability, as the 
condition was reported to be subject to improvement.  

On a VA examination for hematologic disorders in February 
1997, the veteran was reported to have had two attacks of 
thrombocytopenic purpura, one of which was in 1994 and 
another in 1996.  She was reported being able to lead a 
normal life between attacks and had been advised that she 
might need a splenectomy if she had a recurrence.  

The veteran's platelet count was reported to be 229,000, 
which was within normal range.  She was diagnosed with 
thrombocytopenic purpura under treatment, in remission.  

In April 1997, the RO issued a rating decision, providing the 
veteran with notice that it proposed to reduce the 100 
percent rating assigned for the service-connected TTP to a no 
percent rating.  

In July 1997, the RO issued a rating decision reducing her 
rating for the service-connected TTP to a noncompensable 
rating, effective on October 1, 1997.  

The veteran's Notice of Disagreement to the July 1997 rating 
decision was received by VA on July 22, 1997.  

Enclosed with her Notice of Disagreement were two letters 
from her treating physicians, one dated in May 1997 and 
another dated in June 1997.  

This evidence was originally stapled to a cover letter from 
the veteran's representative, also noted to be received by VA 
on July 22, 1997.  

Although one of the letters does not bear a date stamp, the 
cover letter from the veteran's representative specifically 
identifies both the May and June 1997 letters by the authors' 
names.  

Thus, the Board finds, as a matter of fact, that both these 
letters, contained within the veteran's Notice of 
Disagreement package which was date stamped both on the first 
and last pages, were received by VA on July 22, 1997, and 
that no further action on this question is necessary.  

The May 1997 letter from Artis R. Croslin, M.D., reported 
that the veteran had the hematological diagnosis of TTP, 
which had first occurred in April 1994, and stabilized in 
October 1994.  The veteran was found to have done well until 
she suffered a relapse in March 1996.  TTP therapy was noted 
to be discontinued in June 1996.  

Although the veteran was noted to be suffering from other 
disorders, her complete blood count was reported to reveal a 
platelet count of 188,000.  Dr. Croslin reported that, 
despite the veteran's current hematological stability, TTP 
was noted to have had late relapses up to 10 years from 
initial diagnosis and that, on the basis of her past history 
of relapse and the possibility of further episodes, he felt 
that her disabilities continued at their original rate.  

The June 1997 letter from Stephen Plotnick, M.D., shows that 
the veteran had had systemic lupus erythematosus since 1991 
and that she had had two flares of TTP since that time.  

The doctor found that the veteran's TTP was in remission, 
although she did manifest arthritic flares due to her lupus, 
and that the two disease entities were interrelated.  

The Board notes in this regard that the veteran is already 
separately service-connected for lupus erythematous, and her 
service-connected TTP disability is not a factor in that 
evaluation, but rather is evaluated separately pursuant to 
the criteria enumerated at Diagnostic Code 7705.  

The veteran testified at her local hearing, in December 1997, 
that as she was recently hospitalized, a restoration of her 
100 percent evaluation for her service-connected TTP 
disability was warranted.  

Other than the evidence of record, the hearing officer asked 
the veteran if there existed additional evidence that could 
be obtained, and the veteran did not so indicate.  Costantino 
v. West, 12 Vet. App. 517 (1999) (VA hearing officer has a 
regulatory duty under 38 C.F.R. § 3.103(c)(2) to suggest the 
submission of evidence which the claimant may have overlooked 
and which may be to his advantage).

The record reveals that the veteran was hospitalized for 
other disorders in April 1999; however, that May 1999 
hospital summary revealed that she had a  platelet count of 
391,000.  

Additionally, the veteran was diagnosed with only a history 
of TTP, which was noted to have remained stable during her 
admission for other disorders.  

A May 1999 disability evaluation report from a Naval medical 
center and an August 1999 VA contract examination report 
reveal no findings or diagnoses of TTP.  

The report of a November 2000 VA contract examination 
specific to the veteran's service-connected TTP disability 
reveals that the veteran's platelet count was 266,000, which 
the examiner explained was within normal limits.  

Further, the VA examiner diagnosed the veteran with 
thrombotic thrombocytopenia purpura [TTP] in remission.  

The examiner also expanded:  "Upon review of her voluminous 
records, it appear[ed] that [the veteran's] thrombocytopenie 
episodes [were] all related to an infect[ious] process going 
on at the time.  The veteran [was] in remission and ha[d] no 
danger of bleeding at this time.  There [was] no active 
bleeding."  

As indicated hereinabove, the veteran is separately service-
connected for various disabilities, in addition to her 
service-connected TTP disability.  

Thus, although her overall medical conditions may be severe, 
the question the Board is to determine, in the instant case, 
is whether the RO's July 1997 reduction action was proper.  

One aspect of that determination includes whether material 
improvement in her service-connected TTP disability was 
shown, pursuant to 38 C.F.R. § 3.343(a).  

Stated another way, does the evidence of record show that her 
service-connected TTP disability resulted in a stable 
platelet condition of less than 100,000, so that the RO's 
July 1997 reduction action was improper?  

After a review of the entire record, the Board determines 
that the medical evidence is clear in showing that the 
veteran has not had a platelet count of less than 100,000 at 
any time since the RO's July 1997 reduction action was 
proposed or finalized.  Thus, based on a review of evidence 
of record, the Board finds that the reduction was warranted 
as material improvement was demonstrated for the service-
connected TTP.  

Since her last relapse in 1996, the veteran's platelet 
condition has not fallen below 100,000.  She was specifically 
found to be in remission and to able to lead a normal life 
between attacks at a VA examination.  

Although one of her physicians later opined that her combined 
disabilities had "continued at their original rate" that 
determination considered the veteran's total disability 
picture, and included other service-connected disabilities in 
addition to her TTP.  

The veteran was repeatedly examined for material improvement 
in her TTP condition.  The Board has reviewed those reports 
in conjunction with the facts and evidence of record, and 
determines that the veteran had attained improvement under 
the ordinary conditions of life as of the RO's July 1997 
rating action.  38 C.F.R. § 3.343(a).  

Specifically, she sought and obtained a position as a 
telemarketer, and her examiner stated that she led a normal 
life in-between attacks.  

A review of the record shows that she felt unable to retain 
her employment because she found the particular job tasks 
stressful, not because of her service-connected TTP 
disability.  38 C.F.R. § 3.344(a). 

Thus, after a review of all evidence of record, the Board now 
concludes that the RO's July 1997 reduction action was 
proper.  




ORDER

The RO's July 1997 reduction of a 100 percent evaluation, for 
the veteran's service-connected thrombotic thrombocytopenia 
purpura (TTP) to zero percent, was proper. 



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

